Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 1 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 2 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 3 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 4 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 5 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 6 of 7
Case 15-10351-JDW   Doc 40   Filed 10/23/18 Entered 10/23/18 15:26:55   Desc Main
                             Document     Page 7 of 7
